Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
With respect to the newly amended claims, examiner notes figure 13 of Wang, and paragraphs 397, 413, 420-421 that correspond to figure 13.  In particular, these newly cited paragraphs establish that the terminal device receives an RRC reconfiguration request message for handover (see paragraphs 351 and 397) from a first base station, and then performs random access with the second base station (see paragraph 413), all while maintaining a connection with the first base station such that the terminal continues to send the same uplink packets to the first base and second target base station after the random access procedure (see paragraphs 420-421).
Lee is cited for teaching the inventive concept of terminating one of two concurrent uplink transmissions when there exists a condition of overlapping time resources (see Lee, paragraphs 7, 13 and 133).
While Wang makes no mention of halting communications with the first base station, Wang also doesn’t teach that such an operation couldn’t happen either.  Motivation for combining Lee with Wang is to reduce interference from time overlapping signals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 9-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022046 (Wang et al.) in view of US 2019/0239196 (Lee et al.) in view of US 2021/0037434 Tomala
As to claims 1 and 9, Wang teaches a terminal (1900, fig 20) in a wireless communication system, the terminal comprising: a transceiver (1920, fig 20); and a processor (1910, fig 20) coupled to the transceiver and configured to: 
receive, from a source base station, a radio resource control (RRC) reconfiguration message for a handover (see paragraphs 186, 351, 361, 397 handover command from SeNB, which may be a RRC connection reconfiguration message), 
perform the random access to the target base station while a connection with the source base station is maintained, after receiving the RRC reconfiguration message for the handover (see paragraphs 186, 188, 355-357, 413 and 420-421 UE performs synchronization with TeNB using UL transmission, which can include performing random access.  Connection with SeNB is maintained such that the same uplink data is sent to both the SeNB and TeNB even after RA performed), and 
in case that a first uplink transmission for the target base station and a second uplink transmission for the source base station are overlapped in a time domain, perform the first uplink transmission to the target base station (see paragraphs 420-421, UE performs UL communication with source and target base station regardless of whether there’s simultaneously overlapping transmissions going on between the UE and SeNB),
 What is lacking from Wang cancel the second uplink transmission for the source base station.
In analogous art, Lee, teaches a UE performing uplink transmission on a second channel when both of a first and second channel are deemed to overlap with respect to the time domain (see Lee, paragraphs 7, 13 and 133).
It would have been obvious to apply this teaching of Lee into Wang, so as to minimize the risk of channel interference and reduce hardware demands on the UE.
As to claims 6 and 14, Wang teaches a target base station (1800, fig 19) in a wireless communication system, the target base station comprising: a transceiver (1820, fig 19); and a processor (1810, fig 19) coupled to the transceiver and configured to 
receive, from a source base station, a handover request message (handover request sent from SeNB to TeNB, see paragraphs 186 and 343), 
transmit, to the source base station, a handover request acknowledge message (handover response, see paragraphs 186 and 346), 
perform random access with the terminal, while a connection with the source base station and the terminal is maintained, after transmission of a RRC reconfiguration message for handover from the source base station to the terminal (see paragraphs 186, 188, 355-357, 413 and 420-421 UE performs synchronization with TeNB using UL transmission, which can include performing random access.  Connection with SeNB is maintained such that the same uplink data is sent to both the SeNB and TeNB even after RA performed), and 
in case that a first uplink transmission for the target base station and a second uplink transmission for the source base station are overlapped in a time domain, receiving the first uplink transmission from the terminal (see paragraphs 420-421, UE performs UL communication with source and target base station regardless of whether there’s simultaneously overlapping transmissions going on between the UE and SeNB), 
What is lacking from Wang is wherein transmission of the second uplink data at the terminal is cancelled.
In analogous art, Lee, teaches a UE performing uplink transmission on a second channel when both of a first and second channel are deemed to overlap with respect to the time domain (see Lee, paragraphs 7, 13 and 133).
It would have been obvious to apply this teaching of Lee into Wang, so as to minimize the risk of channel interference and reduce hardware demands on the UE.
As to claims 2 and 10, Wang in view of Lee teaches after completion of the random access to the target base station, UL transmission is switched from the source base station to the target base station (Wang teaches that UL transmission may start going to TeNB after RA procedure, see paragraphs 420-421.  Lee cited teachings teach that uplink transmission on a first channel is halted when there exists a time domain overlap between the first and second channel).
As to claims 5 and 13, Wang teaches wherein processor is further configured to transmit to the base station, an RRC reconfiguration complete message as success of the handover (see paragraphs 355, 359 and 416).
As to claims 7 and 15, Wang teaches wherein after completion of the random access with the terminal, the UL transmission from the terminal is switched from the source base station to the target base station (Wang teaches that UL transmission may start going to TeNB after RA procedure, see paragraphs 420-421.  Lee cited teachings teach that uplink transmission on a first channel is halted when there exists a time domain overlap between the first and second channel).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0022046 (Wang et al.) in view of US 2019/0239196 (Lee et al.) as applied to claims 1 and 9 above, and further in view of US 2020/0296633 (Michalopoulos et al.).
As to claims 4 and 12, what is further lacking wherein the RRC reconfiguration message comprises information on a dedicated resource for the random access associated with the target base station and information on an identifier of the target base station.
In analogous art, Michalopoulos teaches the RRC reconfiguration message comprises information on a dedicated resource for the random access associated with the target base station and information on an identifier of the target base station (see Michalopoulos, paragraph 47).
It would have been obvious to apply this teaching into Wang, so as to provide the UE the necessary information it needs to perform the reconfiguration that is taught by Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641